t c no united_states tax_court kligfeld holdings kligfeld corporation tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date in r sent a notice_of_deficiency to one of p’s partners for his taxable_year because the item which r adjusted was an affected_item under sec_6231 i r c r also issued a notice of final_partnership_administrative_adjustment fpaa to p for its taxable_year which was the year in which p claimed the item on its taxes both parties agree that the statute_of_limitations for assessing additional tax on the taxable_year had already expired p argues that if r is barred from assessing additional tax for he is also barred from issuing an fpaa for r claims that an fpaa can be issued at any time as long as at least one partner can still be assessed additional tax in relation to either an affected_item or a partnership_item as defined by sec_6331 i r c p moved for summary_judgment held sec_6501 and a i r c do not preclude r from issuing an fpaa for p’s taxable_year daniel j leer for petitioner john a guarnieri meso t hammoud and s katy lin for respondent opinion holmes judge marnin kligfeld contributed a large block of inktomi corp stock to a partnership in the stock was shuttled from one partnership to another theoretically gaining a greatly increased basis along the way most of this stock was sold in in the second partnership distributed the remaining stock with its allegedly increased basis along with the cash proceeds from the sale kligfeld sold the leftover stock and reported the sale on his joint_return the commissioner challenges the amount of capital_gains kligfeld and estrin reported on their joint_return but does so by attacking their reported basis to do this he issued a notice of final_partnership_administrative_adjustment fpaa which adjusted items on a partnership return the problem is that by the time kligfeld and his wife margo estrin are both parties in a separate but related petition before this court regarding their tax_return estrin is included in that petition and is mentioned in this opinion only because she and kligfeld filed jointly although she and two other family members together owned one percent of kligfeld holdings in kligfeld is the sole shareholder for kligfeld corporation the tax_matters_partner in this case and he and kligfeld corporation were the only partners in kligfeld holdings during the taxable_year the fpaa was issued more than three years had passed since that partnership filed its tax_return the commissioner says that it doesn’t matter--the three-year restriction is only on assessments not on adjustments kligfeld’s partnership has moved for summary_judgment arguing that three years means three years and the commissioner’s fpaa was too late background2 this case is one battle in the commissioner’s war against an alleged tax_shelter called son-of-boss son-of-boss is a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and options sales strategy there are a number of different types of son-of-boss transactions but what they all have in common is the transfer of assets encumbered by significant liabilities to a partnership with the goal of increasing basis in that partnership the liabilities are usually obligations to buy securities and typically are not completely fixed at the time of transfer this may let the partnership treat the liabilities as uncertain which may let the partnership ignore them in computing basis if so the result is that the partners will have a basis in the partnership so great it should be remembered that the facts described in this section are meant to illuminate the summary_judgment motion-- they have not been found to be true after a trial see also g-5 inv pship v commissioner t c ___ as to provide for large--but not out-of-pocket--losses on their individual tax returns enormous losses are attractive to a select group of taxpayers--those with enormous gains marnin kligfeld was one such taxpayer in he owned more than big_number shares of inktomi corporation a software developer for internet service providers inktomi’s main product a search engine succeeded in displacing altavista eventually google displaced inktomi and yahoo bought what was left of the business in but in at the height of the tech boom kligfeld’s inktomi stock was worth more than dollar_figure million kligfeld had a basis in the stock of just over dollar_figure so if he had simply sold it he would have incurred a significant capital_gain which would have likely resulted in a very large capital_gains_tax but kligfeld did not simply sell the stock instead he began a series of transactions that he asserts eliminated or at least reduced any capital_gains built into the inktomi stock on date kligfeld--in conjunction with his wholly owned s_corporation kligfeld corporation corporation --formed kligfeld holdings holding sec_1 as a california partnership kligfeld contributed approximately big_number shares of inktomi stock see inktomi corp definitive proxy statement form defm14a date it is unclear from the record at this stage of the proceedings what corporation contributed to the partnership or continued on about date kligfeld investments llc investments whose sole member was marnin kligfeld engaged in a short sale6 of u s treasury notes before closing the short_sale investments transferred the resulting proceeds-- along with the attached obligation--to holding sec_1 at the end of this transaction kligfeld owned percent of holding sec_1 and corporation owned one percent on about date holding sec_1 closed the short position by buying u s treasury notes and using them to replace those borrowed on date kligfeld transferred a percent interest in holding sec_1 to corporation through a non-taxable section exchange continued when exactly kligfeld transferred the inktomi stock to holding sec_1 it is also unclear what the percentage ownership was at the formation of holding sec_1 a short_sale is the sale of borrowed securities typically for cash the short_sale is closed when the short seller buys and returns identical_securities to the person from whom he borrowed them the amount and characterization of the gain_or_loss is determined and reported at the time the short_sale is closed see sec_1_1233-1 income_tax regs because investments is not incorporated and has only one member it is disregarded for tax purposes and kligfeld is treated as contributing the short_sale proceeds and obligation himself see sec_301_7701-2 proced admin regs unless otherwise indicated section references are to the internal_revenue_code as in effect for the years at issue sec_351 allows a person to transfer property to a corporation with no recognition of gain_or_loss as long as he receives only that corporation’s stock in exchange for the property and immediately_after_the_exchange is in control of the corporation kligfeld received only additional corporation stock in the exchange and since he was the sole shareholder in corporation both before and after the transfer he easily met the in control requirement under sec_708 the transfer of more than percent of holding sec_1 from kligfeld to corporation within a single 12-month_period arguably triggered a statutory termination and the creation of a new partnership also named kligfeld holdings holding sec_2 this new partnership kept the same taxpayer_identification_number but kligfeld now owned only one percent of the partnership and corporation owned the remaining percent to understand why this termination of holding sec_1 and creation of holding sec_2 matters one must first understand the partnership-tax concepts of inside_basis and outside_basis inside_basis is a partnership’s basis in the property which it owns for contributed_property the inside_basis is initially equal to the contributing partner’s adjusted_basis in the property sec_723 outside_basis is an individual partner’s basis in his interest in the partnership itself when a partner contributes both cash and property to a partnership his outside sec_708 termination -- general_rule --for purposes of subsection a a partnership shall be considered as terminated only if-- b within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits basis is initially equal to the amount of cash plus his adjusted_basis in the contributed_property sec_722 sec_1_722-1 example income_tax regs outside_basis increases when a partner contributes additional assets to the partnership or when the partnership has a gain it decreases when the partner contributes liabilities to the partnership the partnership has a loss or the partnership distributes assets to the partner sec_705 when kligfeld initially contributed the inktomi stock to holding sec_1 his outside_basis in the partnership was equal to his basis in the contributed stock or approximately dollar_figure likewise the inktomi stock continued to have the same inside_basis to the partnership as it had before it was contributed-- again approximately dollar_figure when kligfeld through investments later contributed the proceeds from the short_sale he arguably increased his outside_basis in the partnership in an amount equal to the value of those proceeds however kligfeld presumably reasoned that the attached obligation to close out the short_sale an obligation that he also contributed was a contingent_liability and therefore shouldn’t reduce his outside_basis as contributing a fixed liability woulddollar_figure as a result sec_752 states that outside_basis is decreased by the amount of any personal liability assumed by the partnership at the time of this transaction it didn’t specifically include contingent liabilities and so kligfeld probably reasoned that continued kligfeld conceivably ended up with an outside_basis in holding sec_1 of just over dollar_figure million which wasn’t reduced when holding sec_1 closed the short saledollar_figure therefore when kligfeld transferred his partnership_interest to corporation he also might have transferred his high basis and in return received shares of corporation stock with the same high basis when a new partner acquires a partnership_interest he typically pays fair_market_value for that interest which can result in discrepancies between his outside_basis and his share of the partnership’s inside_basis to help balance out those discrepancies sec_754 allows a partnership to elect to adjust the inside_basis of partnership assets to reflect the new continued the obligation shouldn’t be treated as a liability for purposes of basis calculation sec_1_752-6 income_tax regs which became effective on date retroactively changed this line of reasoning or perhaps made clear its original weakness the regulation states that for any contingent_liability assumed by a partnership between date and date the contributing_partner must take into consideration the value of the contingent_liability as of the date of exchange when determining outside_basis the validity of the regulation’s retroactive application has been a matter of some controversy see eg 440_fsupp2d_608 e d tex since the obligation wasn’t treated as a liability when it was transferred to the partnership the fulfillment of that obligation wasn’t treated as a decrease in kligfeld’s share of partnership liabilities which would have reduced his outside_basis see sec_752 partner’s different outside basisdollar_figure since both holding sec_1 and holding sec_2 attached a sec_754 election to their tax returns holding sec_2 adjusted the inside_basis of its inktomi stock to almost dollar_figure million to reflect corporation’s higher outside basisdollar_figure holding sec_2 sold most of the inktomi stock at the end of and reported the sale on its partnership return the capital_gain from that sale--now comparatively slight due to the increase in inside basis--flowed through to the partners again increasing their outside_basis however holding sec_2 didn’t actually distribute the proceeds from the sale until when it distributed both the cash proceeds and the remaining shares of sec_754 allows a partnership to adjust the basis of its property under sec_743 which provides in subsection b sec_743 adjustment to basis of partnership property --in the case of a transfer of an interest in a partnership by sale_or_exchange a partnership with respect to which the election provided in sec_754 is in effect shall-- increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his proportionate share of the adjusted_basis of the partnership property the assets in holding sec_2 at the time it was created consisted of cash and the inktomi stock because cash has a fixed basis the only partnership property whose basis could be adjusted was the stock the newly adjusted inside_basis consisted of the original inside_basis plus the value of the short_sale proceeds contributed by kligfeld inktomi stock to its partnersdollar_figure the distributed cash was treated as a return_of_capital ie not taxable since it didn’t reduce the outside_basis below zero--any cash distributed which exceeded outside_basis would be considered a capital_gain sec_731 the remaining inktomi stock that was distributed retained its inside_basis in the hands of the partners to the extent of the partners’ remaining outside_basis after that basis was reduced by the amount of the cash distribution sec_732 to reflect the above transactions each entity filed a tax_return holding sec_1 filed a partnership return for its brief taxable_year date-date on date it listed the short_sale of the u s treasury notes and claimed sale proceeds of dollar_figure a basis of dollar_figure and a resulting loss of dollar_figure holding sec_2 also filed a partnership return for its short taxable_year date- date on date reporting dollar_figure in proceeds from the sale of inktomi stock and a gain of dollar_figure the kligfelds filed a joint_return for on date the record doesn’t show precisely how many shares of inktomi stock were distributed but corporation sold big_number of the shares it received in date and distributed all of the cash plus all remaining corporate property to kligfeld the basis listed is the price paid for the replacement securities in a regular sale the securities are first paid for and then sold with the gain_or_loss equaling the difference between the purchase and sale price in a short_sale the timing is backwards--the sale price is determined before the purchase_price and a joint_return for on date any distributed cash was reported as a nontaxable return_of_capital rather than a capital_gain because the amount of cash distributed never exceeded the adjusted_basis meanwhile the irs began to notice that very large amounts of capital_gains seemed to be disappearing from the nation’s tax_base via strategies like that of the kligfelds in the irs released notice_2000_44 2000_2_cb_255 which gave notice that son-of-boss transactions were officially listed meaning the irs would aggressively pursue all taxpayers who had engaged in them the irs reasoned that the transactions didn’t reflect economic reality and the disregarded liabilities must be taken into account when computing basis without an inflated basis to shade them the losses flowing from the partnership would wither away and taxpayers using the son-of-boss strategy would be left with a large tax bill for their now-unsheltered gains in date the government issued a summons to the law firm of jenkens gilchrist which had been promoting the arrangement the summons sought the name and address of every u s taxpayer who had pursued the strategy kligfeld was among those caught in this summons net the commissioner began examining the entities involved and in date he sent holding sec_2 an fpaa for its taxable_year on the same day he also issued a notice_of_deficiency to the kligfelds for their taxable_year both notices were a result of the commissioner’s determination that kligfeld should have taken the short_sale obligation into consideration when determining outside_basis in holding sec_1 accordingly kligfeld and corporation after him should have had a much lower outside_basis with the following results holding sec_2 shouldn’t have been able to adjust the inktomi stock’s inside_basis under sec_754 the later distribution of cash to corporation exceeded corporation’s much-reduced outside_basis and should have been treated at least in part as a capital_gain and finally the stock distributed to corporation should have had a basis of zero since corporation no longer had any outside_basis once the cash was distributed as a result the deficiency_notice to the kligfelds showed an increase in capital_gain of more than dollar_figure million holding sec_2 timely filed a petition with this court to review the fpaa and the kligfelds timely filed a petition challenging the notice_of_deficiency kligfeld as a representative of corporation and on behalf of holding sec_2 moved for summary_judgment in the partnership case he argues that the commissioner acted too slowly the fpaa for the taxable_year was issued more than three years after holding sec_2 filed its return the commissioner argues in reply that because the kligfelds’ personal return reported affected items that relate back to the partnership’s taxable year--ie the computation of kligfeld’s and corporation’s outside_basis which then became the adjusted_basis of the inktomi stock distributed and sold in 2000--the limitations_period for making partnership adjustments is still open discussion holding sec_1 and holding sec_2 were both partnerships under tefra--the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 tefra partnerships are subject_to special tax and audit rules see secs each tefra partnership for example is supposed to designate a tax_matters_partner the tmp to handle the partnership’s administrative issues with the irs and any resulting litigation corporation is the tmp for holding sec_2 tefra aims at determining all partnership items--technically defined in sec_6231 --at the partnership level the goal is to have a single point of adjustment for the irs rather than having to make separate partnership_item adjustments on each partner’s individual return see h conf rept pincite 1982_2_cb_600 if the irs decides to adjust any partnership items on a corporation as tmp is the petitioner in this case references to kligfeld’s arguments kligfeld’s position and so forth are technically references to corporation in this capacity partnership return it must notify the individual partners of the adjustment by issuing an fpaa sec_6223 the tmp has ninety days after the commissioner mails an fpaa to petition for its readjustmentdollar_figure the specific tefra provision at issue in this case is section which states sec period of limitations for making assessments a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the date on which the partnership return for such taxable_year was filed d suspension when secretary makes administrative adjustment --if notice of a final_partnership_administrative_adjustment with respect to any taxable_year is mailed to the tax_matters_partner the running of the period specified in subsection a shall be suspended-- for the period during which an action may be brought under sec_6226 and if a petition is filed under sec_6226 with respect to such administrative adjustment until the decision of the court becomes final and for year thereafter the tmp can seek readjustment in either the tax_court the court of federal claims or a u s district_court sec_6226 in 114_tc_533 we ruled that section a does not restrict the time in which the commissioner may challenge a partnership return but only ensures that he has at least three years in which to exercise itdollar_figure we also held that the suspension described in section d affects any open period of limitations applicable to petitioner on the date the fpaa was issued rhone-poulenc t c pincite the period of limitations we referred to is supplied by sec_6501 which with several exceptions sets a three-year limitations_period measured from the filing or due_date of a return for the commissioner to assess taxes or issue a notice_of_deficiency kligfeld’s first argument is based on that section at least two other courts--the d c circuit and the court of federal claims--have agreed with our interpretation of section a as creating a minimum not a maximum time limit for the commissioner to adjust partnership items each court noted that construing the section in this way not only honors its plain language but furthers the code’s goal of treating all partnership items alike see 331_f3d_972 d c cir plain language of section a indicates a minimum period of assessment for partnership items affg tcmemo_2002_97 71_fedclaims_324 legislative_history supports the conclusion that section a augments the basic statute_of_limitations ensuring the irs has sufficient time to scrutinize certain types of transactions rhone-poulenc t c pincite section a provides standard minimum period of time to assess partnership items for all partners if congress intended a different meaning it would have used different language a sec_6501 kligfeld relies on the undisputed fact that he and estrin filed their joint_return for on date which was after holding sec_2 filed its return the commissioner didn’t mail the fpaa to holding sec_2 until date even if the period of limitations was based on the kligfelds’ later filing_date date is more than three years after date therefore kligfeld argues the fpaa is time-barred and invalid the flaw in this argument is plain the commissioner is not arguing that the kligfelds’ return included partnership items challenged in the fpaa sent to holdings 2--he’s arguing that it was the kligfelds’ return that included the challenged items their personal return was filed--again this is not disputed--in date date is of course still more than three years removed from date but the general three-year limit under sec_6501 is subject_to a number of exceptions the commissioner relies on sec_7609 which congress added to the code in response to the problem caused by the reluctance of those selling alleged tax_shelters to give up their customers’ names to the irs both parties agree that sec_7609 applies here because the irs issued a john_doe_summons to jenkens gilchrist to get the name of each of its clients who participated in a son-of-boss deal from date through date the relevant provision is sec_7609 in the absence of the resolution of the summoned party’s response to the summons the running of any period of limitations under sec_6501 with respect to any person with respect to whose liability the summons is issued shall be suspended for the period-- a beginning on the date which is months after the service of such summons and b ending with the final resolution of such response the irs served jenkens gilchrist with that summons on date and it was not quickly resolved the tolling of sec_6501's three-year limit began on date six months after the service of the summons and continued until date when information was provided in response to the summons when the tolling began there were days remaining on the limitations_period therefore when the tolling ended there were still days remaining and the limitations_period was extended from date--the original date on which the statute_of_limitations would have ended--to date as the deficiency_notice and the fpaa were issued on date we conclude that there is no statute-of-limitations problem for the commissioner based on sec_6501 alone note that the key step in this argument is the implicit assumption that the commissioner has the power to adjust partnership items with an eye to determining a deficiency for but does the code allow this--or must there be some matching of taxable years challenged by an fpaa and supplying the period to calculate limitations under sec_6501 that is the question to which we now turn b section and the matching of taxable years kligfeld19 begins by making clear that he is not trying to get us to overrule rhone-poulenc instead he is making a subtler point--that we need not and should not extend rhone- poulenc beyond the situation where the taxable years of a partnership and its partners overlap an obvious problem with this position is that we mentioned nothing about the overlapping of taxable years in rhone-poulenc itself because rhone-poulenc involved the characterization of a single transaction between the partner and partnership see t c pincite one can infer that the taxable years involved did overlap however we made no finding--and made no mention--of this fact kligfeld has therefore we believe identified a real distinction between rhone-poulenc and his case and he makes both textual and policy arguments--including constitutional questions this case is very similar to bay way holdings v commissioner docket no bay way’s tmp filed a summary_judgment motion very similar to kligfeld’s and the court invited bay way to appear as an amicus curiae on brief and oral argument of this motion when we refer to kligfeld’s views we are referring as well to the points made by bay way’s counsel paul j sax of due process--for why our reading of section in rhone- poulenc leaves enough room for this distinction to make a difference kligfeld’s first argument arises from the commissioner’s assertion in this case--an assertion he likewise made in rhone- poulenc--that section imposes no time limit on his authority to issue an fpaa for any taxable_year of any partnershipdollar_figure kligfeld contends that this ignores the admonition given by the supreme court over sixty years ago that it would be all but intolerable to have an income_tax system in which both the taxpayer and the government must stand ready forever and a day to contest a tax_assessment 329_us_296 this may be true as a background principle of tax law but taxpayers are better off finding some textual hooks within the code itself on which to hang their case and kligfeld has scanned the code looking for those hooks he begins with section at the hearing on the motion the commissioner’s counsel took an extreme view of the application of rhone-poulenc the court the kligfelds they take the life- enhancing serum they don’t get rid of their distributed partnership property until they got the property in the irs says inflated basis partnership_item we’re going to issue an fpaa for even though now it’s january of kosher irs counsel yes i believe that is the case your honor a which states as a general_rule that a partner’s inclusion of income loss deductions etc with respect to a partnership shall be based on the income gain loss deduction or credit of the partnership for any taxable_year of the partnership ending within or with the taxable_year of the partner emphasis added he then applies this rule to the principle of fixed periodic accountings and draws the conclusion that a statute_of_limitations for assessment of tax_liability makes sense only when there is an interlacing of partners’ and partnerships’ taxable years the flaw in this argument is that it reads too much into sec_706 that section doesn’t state a grand overarching principle that all partnership and affected items of a partnership’s taxable_year must be reflected in a coinciding or overlapping partner’s taxable_year it governs only the inclusion of the partnership’s income gain loss deduction or credit of the partnership not all partnership items--and not all affected items of the sort that are at issue in this case-- fall into one of those five categories kligfeld then turns to sec_6226 pointing out that it says that a partner may not be a party to a tefra proceeding after the day on which the period within which any_tax attributable to such partnership items may be assessed against that partner expired the phrase such partnership items refers to subsection d a which discusses the partnership items of such partner for the partnership taxable_year emphasis added kligfeld claims that this language supports his reading of the code’s treatment of partners and partnerships--especially its echo of sec_706 a --as requiring that any paired fpaa and notice_of_deficiency must be for the same or overlapping taxable_year but kligfeld focuses on the wrong language within this section of the code we agree with the commissioner that the key language in sec_6226 is that a partner may be a party to the tefra procedure for the period within which any_tax attributable to such partnership items emphasis added can be assessed a tax that is attributable to a particular partnership_item need not be reportable by both the partner and the partnership in the same taxable_year for instance holding sec_2 made the basis adjustments to its inktomi stock--which was a partnership or at least affected item--on its return but corporation reported a taxable capital_gain on the later sale of the distributed portion of that same stock on its return the potential resulting tax was attributable--in the sense of being at least partially dependent on--that basis computation in addition to focusing on the wrong language kligfeld also appears to confuse the assessment of tax with the adjustment of partnership items section a --the key section in this case--does refer to the partnership’s taxable_year but only in reference to assessment of tax and not to adjustment of partner- ship items congress knows how to limit the commissioner’s time to adjust partnership items and not just his time to assess tax look at section a governing partnerships much larger than kligfeld’s it says sec a general_rule --except as otherwise provided in this section no adjustment under this subpart to any partnership_item for any partnership taxable_year may be made after the date which i sec_3 years after the later of the filing_date or due_date for such year unlike section a section a does not set a maximum time limit to make adjustments since section a modifies sec_6501 and sec_6501 sets a three-year general limitation period for assessments we read the difference in language between the two tefra provisions to indicate that congress anticipated that the taxable_year in which an assessment is made would not always be the same as the taxable_year in which the adjustments are made kligfeld’s final textual argument points us toward three additional tefra provisions that he claims imply that tefra itself requires a matching of partnership and partner taxable years sec_6231 b --general partner with the largest interest at the close of the taxable_year involved designated as default tmp sec_6231 b --partnership percentage interests determined on the basis of profits interests as of the close of the partnership taxable_year and sec_6226 --right to file a petition challenging the fpaa limited to partners in such partnership at any time during such year kligfeld correctly points out that these provisions don’t seem to contemplate the possibility that this case raises--a situation where the commissioner issues an fpaa for one taxable_year aimed at the treatment of an affected_item on a partner’s return for a later year imagine a partnership that in ha sec_50 partners but due to a great deal of turnover in ownership interests ha sec_50 completely different partners by were the commissioner to issue an fpaa for the taxable_year aimed at an affected_item on the tax returns of the current individual partners who could challenge it under sec_6226 only the partners would be partners in such partnership at any time during such year but sec_6226 might deprive them of standing because they would have no interest in the outcomedollar_figure and if there were no designated tmp then who would serve by default sec_6231 says that it we assume for the purpose of discussing this hypothetical that all the partners filed timely nonfraudulent returns more than three years before disposing of their partnership interests would be the general_partner with the largest profits interest at the close of the taxable_year but sec_6226 might again deprive all the partners of standing kligfeld argues and not without some force that there may be times when reading tefra provisions as the commissioner claims they should be read might lead to strange scenarios like the example above--where the issuance of fpaas followed by computational adjustments would be unchallengeable by any partner past or present the difficulty with this analysis as a matter of statutory interpretation is that it doesn’t rise to the level of absurdity in the mill run of cases the commissioner will be challenging partnership returns closer in time to the partners’ individual returns and most partnerships do not have such churning partnership rosters kligfeld may not be wrong in arguing that such an unchecked exercise of the taxing power would raise a serious question under the due process clause of the fifth_amendment however a court should never anticipate a question of constitutional law in advance of the necessity of deciding it 362_us_17 see also ayotte v planned parenthood of n new eng literal applications of a statute which lead to absurd consequences should be ignored when a different reasonable application can be applied which is consistent with legislative intent 79_tc_810 but the absurdity must be so gross as to shock the general moral or common sense 282_us_55 546_us_320 when confronting a constitutional flaw in a statute we try to limit the solution to the problem and in this case the specter is entirely imaginary kligfeld’s partnership does not lack a tmp with standing to bring a petition to challenge the fpaa here we therefore hold that the commissioner may issue an fpaa adjusting holding sec_2’s partnership items more than three years after holding sec_2 timely filed its partnership return an order denying petitioner’s summary_judgment motion will be issued
